Title: To Thomas Jefferson from Thomas Fairfax, 20 September 1821
From: Fairfax, Thomas
To: Jefferson, Thomas


Sir—
Near Prospect Hill Fairfax Co
Sepr 20th 1821.
Having been long desirous of knowing the progress of the University of Virginia, and whether it will be ready for the reception of students this Autumn and having in vain sought for information elsewhere, I am at length induced, though with reluctance, to trouble you with this, to request the favour of a line from your Amanuensis on the subject.I have three sons who are waiting to hear whether there is any prospect of admission with suitable accommodations in the course of a few months, as otherwise they will have to turn their views to some northern Seminary.I am Sir very respectfullyTho: Fairfax